By the Court,
Cowen, J.
The only question in this case is, whether goods regularly seized by way of distress for rent, can be sold so as to pass the title to a purchaser, if, intermediate the seizure and sale, the officer lose his affidavit and warrant, and they be not afterwards found. The ruling of the circuit judge was, in effect, that the officer, .by losing the paper, lost his authority to proceed; and con*606sequently the purchaser was denied the right of giving secón-, dory evidence of their contents. In this we think there was error. The statute, (2 R. S. 412, § 9, 2d ed.,) which requires these papers to be filed, has not made them an exception to the general rule respecting instruments lost or destroyed.
New trial granted.